August 8, 2007 For Immediate Release Phone: 609-561-9000 Investor Relations Contact: Stephen Clark x4260 Media Contact: Joanne Brigandi x 4240 SJI Reports Q2 2007 Results Reaffirms 2007 Earnings Guidance Folsom, NJ– South Jersey Industries (NYSE: SJI) today announced income from continuing operations for the second quarter 2007 of $10.8 million, or $0.37 per share, compared with income from continuing operations of $5.9 million, or $0.20 per share, for the same quarter of 2006. For the first six months of 2007, SJI produced income from continuing operations of $38.0 million, or $1.29 per share, compared with $36.8 million, or $1.26 per share, for the comparable 2006 period. “We remain on track to meet our target to deliver Economic Earnings per share for 2007 of between 7% and 12% above the 2006 level of $1.85,” said SJI Chairman & CEO Edward Graham. “While regulatory and efficiency initiatives at our utility and the addition of non-utility gas storage capacity are certainly important to SJI’s long-term prospects, we are particularly excited about the activity level and prospects of our energy project business,” continued Graham. Our on-going practice is to provide supplementary information to reflect the economic value, as opposed to the mark-to-market value, of all of our energy derivative transactions with a non-GAAP financial measure called “Economic Earnings.” Economic Earnings from continuing operations, which eliminates all unrealized gains or losses on commodity derivative transactions and adjusts for realized gains and losses attributed to hedges on inventory transactions, were $6.2 million, or $0.21 per share, for the second quarter of 2007 compared with $7.6 million, or $0.26 per share, for the second quarter of 2006. Economic Earnings for the first six months of 2007 were up 44% to $44.6 million, from $31.0 million for the same period in 2006.Economic Earnings per share from continuing operations were $1.51 and $1.06 for the first six months of 2007 and 2006, respectively. (Please refer to the Explanation and Reconciliation of Non-GAAP Measures at the end of this release.) -MORE- SJI Earnings – Add 1 SJI’s Second Quarter 2007 Highlights: Ø Produced record utility net income for the quarter. Ø Maintained a strong balance sheet: equity-to-capitalization ratio was 50.2% at June 30, 2007. Ø Announced the signing of a contract to develop and operate a thermal plant for the Echelon Resort in Las Vegas. Ø Announced an agreement to develop and operate another landfill gas-to-electricity project located in Salem County, NJ. Ø Reaffirmed 2007 Economic EPS growth guidance at 7% to 12% above 2006 Economic EPS. Utility Business Posts Record Performance: South Jersey Gas’ second quarter 2007 net income of $3.9 million rose 50% from the $2.6 million produced in the second quarter of 2006. For the first six months of 2007, SJG reported net income of $28.2 million, up 12% over the $25.1 million posted for the same period in 2006. Performance drivers for the quarter and the six months were customer growth, the fourth quarter 2006 implementation of the Conservation Incentive Program Tariff, and lower interest expense. These positives offset higher operating and maintenance, and depreciation expenses experienced in the 2007 periods compared with the same prior-year periods. · Conservation Incentive Program Delivers Results – The CIP provided a $1.4 million benefit to SJG’s second quarter net income by offsetting the impacts of reduced customer utilization levels. The CIP has enabled SJG to actively promote energy conservation in our service territory, helping our customers lower their energy bills. In addition, our customers are also benefiting under the CIP from reduced costs achieved within our gas supply and storage portfolio. -MORE- SJI Earnings – Add 2 · Customer Growth Rate at 2.1% - South Jersey Gas added 6,668 customers during the 12-month period ended June 30, 2007, for a total of 331,837. The 2.1% increase remains well above the historical 1.5% industry average, which does not yet include statistics to reflect the recent slowdown in the new housing construction market. We continue to have a substantial list of requests for new gas services, however, the pace of construction related to those requests has slowed from prior period rates. Despite the housing slowdown, total utility margin growth has actually increased in 2007 as our commercial customer segment has contributed more than anticipated. Customers added in the past 12 months are anticipated to contribute approximately $2.2 million to net income annually. Natural gas remains the fuel of choice within our service territory, with over 95% of all new homes constructed using natural gas as their primary heating source. The clean burning characteristics of natural gas and the significant price advantage currently enjoyed by natural gas over alternative heating fuels in our market should support our efforts to acquire new customers in both the new housing and conversion markets. Non-Utility Posts Strong Year-to-date Results: Non-utility operations produced income from continuing operations on a GAAP basis of $6.9 million in the second quarter of 2007 compared with $3.3 million for the same period in 2006. On an Economic Earnings basis, non-utility income from continuing operations for the second quarter of 2007 was $2.3 million, compared with $4.9 million earned for the same period in 2006. The decline in Economic Earnings was due primarily to losses recognized in our wholesale commodity marketing business. These losses related to portfolio management decisions made in the first quarter of 2007 that produced particularly strong results for that quarter. For the year-to-date, non-utility operations generated Economic Earnings of $16.4 million, compared with $5.9 million for the same period in 2006. Performance at our key non-utility business lines was as follows: · Commodity Marketing - The commodity marketing business added $1.5 million to SJI’s Economic Earnings in the second quarter of 2007, compared with $3.9 million for the second quarter of 2006. While we hedge an initial profit margin on each commodity transaction we enter into, we always seek to build upon those margins by taking advantage of favorable market conditions. To illustrate that point, this business produced $14.5 million of Economic Earnings for the first six months of 2007, compared with $3.4 million for the same period in 2006. Losses on hedge transactions recognized this quarter were directly related to transactions that produced significantly greater income in the preceding two quarters. During the quarter, we increased gas storage capacity under management by 0.4 Bcf, to10.0 Bcf. Greater storage capacity creates opportunities for our wholesale commodity business to lock in attractive margins resulting from volatility in gas market pricing. -MORE- SJI Earnings – Add 3 · On-Site Energy Production - Our on-site energy production business contributed $0.8 million to SJI’s bottom line in the second quarter of 2007, compared with $0.6 million in the prior-year period. Marina’s 2007 performance reflected the additional projects that we brought online since mid-2006. Last month SJI announced its fourth landfill gas-to-electricity project, a joint-venture to develop a two megawatt facility for Salem County, NJ. That project is targeted to be operational during the Fall of 2008. We are currently 50% partners on two other projects that are under development. A thermal facility will provide for the heating and chilling needs of Boyd Gaming’s Echelon casino and resort project in Las Vegas, which is targeted to begin commercial operations in 2010. A landfill project for Burlington County, NJ is scheduled to be operational this Fall.In addition, we are currently actively pursuing energy project opportunities at a substantial number of proposed gaming projects in Atlantic City, Las Vegas and tribal areas. Marina develops, owns and operates on-site energy plants. We expect these projects to provide annuity-like income streams under long-term contracts. · Retail Services – Retail services, which include appliance warranty and repair, HVAC installation and meter reading, contributed breakeven results in the 2007 second quarter compared with $0.5 million of net income for the prior-year period. Performance at our appliance service business was up across its business lines, particularly HVAC installation and our developing plumbing business. That performance was masked, however, by the pattern of revenue and cost recognition on appliance service contracts.This is a timing issue that will reverse in the second half of this year. Also impacting the comparison were several small, one-time events that benefited 2006 compared with 2007.Product line expansion into commercial HVAC and a broader array of plumbing services initiated this year are expected to benefit the performance of this business line going forward. SJESP services and installs residential and commercial HVAC systems, sells appliance service contracts, and provides appliance repair and plumbing services on a time and material basis. SJI’s Balance Sheet Remains Strong: Our equity-to-capitalization ratio, inclusive of short-term debt, was 50.2% at June 30, 2007, compared with 45.6% at the same point in 2006. Strong earnings growth and the effect of lower gas costs on inventory levels produced the improvement. Our goal remains for this ratio to average close to 50% annually. -MORE- SJI Earnings – Add 4 Explanation and Reconciliation of Non-GAAP Financial Measures: This press release includes the non-GAAP financial measures of Economic Earnings and Economic Earnings per share. The accompanying schedule provides a reconciliation of these non-GAAP financial measures to the most directly comparable financial measures calculated and presented in accordance with United States generally accepted accounting principles ("GAAP"). The non-GAAP financial measures should not be considered as an alternative to GAAP measures, such as net income, operating income, earnings per share from continuing operations or any other GAAP measure of liquidity or financial performance. We define Economic Earnings as: Income from continuing operations, (1) less the change in unrealized gains and plus the change in unrealized losses, as applicable and in each case after tax, on all commodity derivative transactions that we are marking to market, and (2) adjusting for realized gains and losses, as applicable and in each case after tax, on all hedges attributed to inventory transactions to align them with the related cost of inventory in the period of withdrawal. Economic Earnings is a significant performance metric used by our management to indicate the amount and timing of income from continuing operations that we expect to earn related to commodity transactions. Specifically, we believe that this financial measure indicates to investors the profitability of all portions of these transactions and not just the portion that is subject to mark-to-market valuation measurement. Considering only one side of the transaction can produce a false sense as to the profitability of our commodity marketing activities, as no change in value is reflected for the non-derivative portion of the transaction. -MORE- SJI Earnings – Add 5 The following table presents a reconciliation of our income from continuing operations and earnings per share from continuing operations to Economic Earnings and Economic Earnings per share: Three Months Ended June 30, 2007 2006 (in thousands) Income From Continuing Operations $ 10,810 $ 5,941 Minus/Plus: Unrealized Mark-to-Market (Gains)/Losses (6,087 ) 109 Realized (Gains)/Losses on Inventory Injection Hedges 1,473 1,529 Economic Earnings $ 6,196 $ 7,579 Earnings per share From Continuing Operations $ 0.37 $ 0.20 Minus/Plus: Unrealized Mark-to-Market (Gains)/Losses (0.21 ) 0.01 Realized (Gains)/Losses on Inventory Injection Hedges 0.05 0.05 Economic Earnings per share $ 0.21 $ 0.26 -MORE- SJI Earnings – Add 6 Non-Utility Income From Continuing Operations $ 6,902 $ 3,265 Minus/Plus: Unrealized Mark-to-Market (Gains)/Losses (6,087 ) 109 Realized (Gains)/Losses on Inventory Injection Hedges 1,473 1,529 Economic Earnings $ 2,288 $ 4,903 Commodity Marketing Income From Continuing Operations $ 6,090 $ 2,216 Minus/Plus: Unrealized Mark-to-Market (Gains)/Losses (6,087 ) 109 Realized (Gains)/Losses on Inventory Injection Hedges 1,473 1,529 Economic Earnings $ 1,476 $ 3,854 Six Months Ended June 30, 2007 2006 (in thousands) Income From Continuing Operations $ 37,984 $ 36,845 Minus/Plus: Unrealized Mark-to-Market (Gains)/Losses 5,312 (7,968 ) Realized (Gains)/Losses on Inventory Injection Hedges 1,255 2,157 Economic Earnings $ 44,551 $ 31,034 -MORE- SJI Earnings – Add 7 Earnings per share From Continuing Operations $ 1.29 $ 1.26 Minus/Plus: Unrealized Mark-to-Market (Gains)/Losses 0.18 (0.27 ) Realized (Gains)/Losses on Inventory Injection Hedges 0.04 0.07 Economic Earnings per share $ 1.51 $ 1.06 Non-Utility Income From Continuing Operations $ 9,812 $ 11,747 Minus/Plus: Unrealized Mark-to-Market (Gains)/Losses 5,312 (7,968 ) Realized (Gains)/Losses on Inventory Injection Hedges 1,255 2,157 Economic Earnings $ 16,379 $ 5,936 Commodity Marketing Income From Continuing Operations $ 7,944 $ 9,195 Minus/Plus: Unrealized Mark-to-Market (Gains)/Losses 5,312 (7,968 ) Realized (Gains)/Losses on Inventory Injection Hedges 1,255 2,157 Economic Earnings $ 14,511 $ 3,384 -MORE- SJI Earnings – Add 8 Webcast and Conference Call Details South Jersey Industries’ President and CEO, Edward J. Graham, will be hosting an open conference call and webcast on Wednesday, August 8, 2007 at 11:00am EDT to discuss the Company’s 2007 second quarter results and future prospects. To participate in the conference call, dial 1-866-271-6130 approximately 10 minutes ahead of the scheduled time and enter the participant passcode 37275690. To access the webcast simply visit the South Jersey Industries website at http://www.sjindustries.com, click on Investors and then click on the webcast icon. A recorded version of the webcast will be available at SJI’s website. A rebroadcast of the conference call will also be available by calling 1-888-286-8010 and entering the code: 94115599. SJI encourages shareholders, media and members of the financial community to listen to the conference call or webcast. Forward-Looking Statement This news release contains forward-looking statements. All statements other than statements of historical fact included in this press release should be considered forward-looking statements made in good faith by the Company and are intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995. When used in this press release words such as “anticipate”, “believe”, “expect”, “estimate”, “forecast”, “goal”, “intend”, “objective”, “plan”, “project”, “seek”, “strategy” and similar expressions are intended to identify forward-looking statements. Such forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those expressed or implied in the statements. These risks and uncertainties include, but are not limited to, the following: general economic conditions on an international, national, state and local level; weather conditions in our marketing areas; changes in commodity costs; the timing of new projects coming online; changes in the availability of natural gas; “non-routine” or “extraordinary” disruptions in our distribution system; regulatory, legislative and court decisions; competition; the availability and cost of capital; costs and effects of legal proceedings and environmental liabilities; the failure of customers or suppliers to fulfill their contractual obligations; and changes in business strategies. SJI assumes no duty to update these statements should actual events differ from expectations. South Jersey Industries (NYSE: SJI) is an energy services holding company for South Jersey Gas, South Jersey Energy Solutions, South Jersey Energy, South Jersey Resources Group, South Jersey Energy Service Plus and Marina Energy. Visit http://www.sjindustries.com for more information about SJI and its subsidiaries. ### COMPANY NAME:SOUTH JERSEY INDUSTRIES, INC. MARKET:N STOCK SYMBOL:SJI SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES COMPARATIVE EARNINGS STATEMENTS (In Thousands Except for Per Share Data) UNAUDITED Three Months Ended June 30, 2007 2006 Operating Revenues: Utility $ 92,404 $ 95,107 Nonutility 79,256 58,662 Total Operating Revenues 171,660 153,769 Operating Expenses: Cost of Sales - Utility 60,255 66,141 Cost of Sales - Nonutility 60,349 47,907 Operation and Maintenance 18,058 16,107 Depreciation 6,891 6,396 Energy and Other Taxes 2,220 1,891 Operating Income 23,887 15,327 Other Income and Expense: Equity in Affiliated Companies 216 331 Other 517 646 Total Other Income and Expense 733 977 Interest Charges* (6,188 ) (6,217 ) Income Taxes (7,622 ) (4,146 ) Income from Continuing Operations 10,810 5,941 Discontinued Operations-Net (55 ) (63 ) Net Income Applicable to Common Stock $ 10,755 $ 5,878 Basic Earnings Per Common Share (Based on Average Basic Common Shares Outstanding): Continuing Operations $ 0.367 $ 0.204 Discontinued Operations- Net $ (0.002 ) $ (0.002 ) Basic Earnings Per Common Share $ 0.365 $ 0.202 Average Common Shares Outstanding - Basic 29,465 29,162 Diluted Earnings Per Common Share (Based on Average Diluted Common Shares Outstanding): Continuing Operations $ 0.366 $ 0.203 Discontinued Operations- Net $ (0.002 ) $ (0.002 ) Diluted Earnings Per Common Share $ 0.364 $ 0.201 Average Common Shares Outstanding - Diluted 29,571 29,226 Six Months Ended June 30, 2007 2006 Operating Revenues: Utility $ 357,688 $ 364,628 Nonutility 182,398 161,753 Total Operating Revenues 540,086 526,381 Operating Expenses: Cost of Gas Sold - Utility 253,220 267,201 Cost of Sales - Nonutility 150,853 131,085 Operation and Maintenance 38,438 35,179 Depreciation 13,902 12,738 Energy and Other Taxes 7,304 6,622 Operating Income 76,369 73,556 Other Income and Expense: Equity in Affiliated Companies 422 710 Other 882 794 Total Other Income and Expense 1,304 1,504 Interest Charges* (13,157 ) (12,583 ) Income Taxes (26,532 ) (25,632 ) Income from Continuing Operations 37,984 36,845 Discontinued Operations-Net (203 ) (229 ) Net Income Applicable to Common Stock $ 37,781 $ 36,616 Basic Earnings Per Common Share (Based on Average Basic Common Shares Outstanding): Continuing Operations $ 1.291 $ 1.266 Discontinued Operations- Net $ (0.007 ) $ (0.008 ) Basic Earnings Per Common Share $ 1.284 $ 1.258 Average Common Shares Outstanding - Basic 29,414 29,097 Diluted Earnings Per Common Share (Based on Average Diluted Common Shares Outstanding): Continuing Operations $ 1.286 $ 1.263 Discontinued Operations- Net $ (0.006 ) $ (0.008 ) Diluted Earnings Per Common Share $ 1.280 $ 1.255 Average Common Shares Outstanding - Diluted 29,527 29,163 Twelve Months Ended June 30, 2007 2006 Operating Revenues: Utility $ 595,059 $ 644,107 Nonutility 350,074 311,263 Total Operating Revenues 945,133 955,370 Operating Expenses: Cost of Sales - Utility 417,634 475,584 Cost of Sales - Nonutility 264,290 268,182 Operation and Maintenance 75,022 76,883 Depreciation 27,413 24,925 Energy and Other Taxes 12,159 11,982 Operating Income 148,615 97,814 Other Income and Expense: Equity in Affiliated Companies 842 1,203 Other 2,760 1,084 Total Other Income and Expense 3,602 2,287 Interest Charges* (28,245 ) (23,306 ) Income Taxes (50,583 ) (31,339 ) Income from Continuing Operations 73,389 45,456 Discontinued Operations-Net (792 ) (572 ) Net Income Applicable to Common Stock $ 72,597 $ 44,884 Basic Earnings Per Common Share (Based on Average Basic Common Shares Outstanding): Continuing Operations $ 2.502 $ 1.579 Discontinued Operations- Net $ (0.027 ) $ (0.020 ) Basic Earnings Per Common Share $ 2.475 $ 1.559 Average Common Shares Outstanding - Basic 29,333 28,785 Diluted Earnings Per Common Share (Based on Average Diluted Common Shares Outstanding): Continuing Operations $ 2.493 $ 1.571 Discontinued Operations- Net $ (0.027 ) $ (0.019 ) Diluted Earnings Per Common Share $ 2.466 $ 1.552 Average Common Shares Outstanding - Diluted 29,442 28,929 * Net of rate recovery of carrying costs on certain unrecovered fuel and environmental remediation expenses.
